Citation Nr: 1206893	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  99-00 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Appellant-Veteran and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to July 1976 and from April 1977 to April 5, 1980.  He had additional service from April 6, 1980 to December 2, 1983, but it is not qualifying for receiving Department of Veterans Affairs (VA) benefits because his discharge was under other than honorable conditions as a result of several absences without leave (AWOL).

This appeal to the Board of Veterans' Appeals (Board) arose from an August 1998 rating decision of the Boston, Massachusetts, Regional Office (RO), which denied service connection for PTSD and for right and left knee disorders.

The Veteran had a hearing at the RO in March 2001 before a Veterans Law Judge who is no longer employed at the Board, since having retired.  The Board informed the Veteran of this in a March 2008 letter, also indicating he consequently had a right to another hearing before the Judge that will ultimately decide his appeal.  See 38 C.F.R. § 20.707.  However, in a March 2008 response from his attorney, it was indicated the Veteran did not want another hearing. 

In June 2001, the Board remanded the claims to the RO for additional development before ultimately denying them in January 2007.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an October 2007 order, granting a joint motion, the Court vacated the Board's decision and remanded the claims to the Board for further development and readjudication in compliance with directives specified.  

To comply with the Court's order, the Board in turn remanded the claims again in April 2008 for still further development.  The RO has since, in February 2012, issued another decision granting the claims for service connection for the right and left knee disorders - specifically, for degenerative joint disease, assigning a 10 percent rating for each knee retroactively effective from December 2, 1996, the date of receipt of these claims.  Since the Veteran has not, in response, appealed these ratings or the effective date, these claims are no longer in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal these "downstream" issues).  So the only claim that remains concerns whether he also is entitled to service connection for PTSD.

Unfortunately, still additional development is needed before the Board may adjudicate this remaining claim, so the Board is again remanding this claim to the RO.


REMAND

The additional development still needed concerning this claim includes attempting to verify an alleged in-service stressor and, if verified, obtaining a medical opinion to determine whether it caused or contributed to the Veteran's PTSD.

Service connection for PTSD requires:  [1] a current medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), [2] credible supporting evidence that the claimed in-service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specifically claimed 
in-service stressor(s).  See 38 C.F.R. § 3.304(f).

A diagnosis of PTSD, as mentioned, must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA compensation purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f).  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV.  See Cohen v. Brown, 10 Vet. App. 128, 140-41 (1997).  According to these criteria, a diagnosis of PTSD requires exposure to a traumatic event, or stressor.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and the person's response involved intense fear, helplessness, or horror.  The sufficiency of a stressor is a 

medical determination, whereas the occurrence of a claimed stressor is an adjudicatory, i.e., factual determination.  Id.  

With respect to the stressor element, the general rule is that there must be credible evidence supporting the Veteran's assertion that the stressful event occurred.  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen, 10 Vet. App. at 142.  That is to say, a stressor usually cannot be established as having occurred merely by after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  Exceptions to this general rule are when the claimed in-stressors occurred during combat (see 38 C.F.R. § 3.304(f)(2)), when involving "fear of hostile military or terrorist activity" (new subpart (f)(3)), while being held as a prisoner of war (POW) (subpart (f)(4)), or when due to personal/sexual assault (subpart (f)(5)).

This most recent exception involving "fear of hostile military or terrorist activity" was added since the Board's most recent remand in April 2008.  Specifically, subpart (f)(3) was amended in order to liberalize the requirement of verification or corroboration of a Veteran's claimed in-service stressor events in a PTSD claim.  38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  This new version of 38 CFR § 3.304(f)(3) eliminates the requirement for corroborating evidence of a claimed stressor if related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms the claimed stressor is adequate to support a diagnosis of PTSD, then the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, so long as there is not clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  Id.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

In this particular case at hand, since the Veteran was diagnosed with PTSD by a VA psychiatrist when examined for compensation purposes in November 2010, resolution of this appeal turns instead on whether there is acceptance of a stressor to support and underline this diagnosis.  During that VA compensation examination, the Veteran cited three events in service that he believed had led to his PTSD.  One involved a tank accident in 1978 in which a Lieutenant Greene was killed.  Another involved arriving at the scene of a motor vehicle accident in 1979 and seeing two dead bodies.  And the third involved an accidental mortar explosion in 1982 that left four dead.  After diagnosing the Veteran with PTSD, the examining psychiatrist stated, "[i]t is the result of witnessing several lethal accidents involving people [the Veteran had] worked closely with as well as grave danger to the Veteran, I.E. risk of ordinance in tank overturned in accident exploding while rescuers trying to save the men trapped inside and round in mortar [sic] exploding near Veteran."  It thus appears the PTSD diagnosis was based on the tank accident in 1978 and the mortar explosion in 1982.  It remains unclear, however, whether the motor vehicle accident in 1979 also caused or contributed to the Veteran's PTSD since this other incident, although discussed during the interview, was not specifically mentioned by the evaluating psychiatrist following the diagnosis of PTSD as one of the events that had caused or contributed to this diagnosis.  This is significant because, even though there need only be one confirmed stressor supporting the diagnosis to warrant the granting of the claim, the stressors involving the tank accident in 1978 and the mortar explosion in 1982 cannot be considered as having actually occurred for purposes of granting service connection for PTSD.  This is because the stressor involving the alleged mortar explosion in 1982 occurred during the Veteran's service that was under other than honorable conditions, so disqualifying.  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  Therefore, service connection for PTSD is expressly precluded for any stressor that occurred during his disqualifying service from April 6, 1980 to December 2, 1983.

And the other incident supporting the PTSD diagnosis, involving the tank accident and death of a Lieutenant Greene, although occurring during a period of honorable (versus dishonorable) service, nonetheless has been specifically refuted by the U. S. Joint Services Records Research Center (JSRRC).  In particular, in a July 2010 report, the JSRRC discussed its research of whether a Lieutenant Greene was killed, and the rest of his crew injured, in a tank accident at Fort Hood sometime from May 23 to October 1, 1978.  But after coordinating its research efforts with the U.S. Combat Readiness Center (CRC) and the National Archives and Records Administration (NARA), the JSRRC was unable to verify this incident.  The JSRRC resultantly referred this matter to the Director of the U.S. Crime Records Center (USACIDC).  In an August 2010 reply, however, this other agency indicated it had no records of any such incident, so it, too, cannot support the PTSD diagnosis and its attribution to the Veteran's military service.

Therefore, the only remaining stressor that may is the motor vehicle accident in 1979 that also purportedly occurred during qualifying service.  The Veteran alleges he was called to the scene of the accident to investigate what had occurred.  And upon his arrival, he allegedly came across two fatalities involving Sergeants Ratclifte and Fields, both of whom he had known.  Since however this stressor does not fall within the purview of any exception listed in 38 C.F.R. § 3.304, subparts (f)(1)-(f)(5), the Veteran's account of this event is insufficient to establish its occurrence.  In other words, he needs corroborating evidence to prove this event actually occurred.  Where records available to the rating board do not provide objective or supportive evidence of the alleged in-service traumatic stressor, it is necessary to develop this evidence.  Therefore, the RO should attempt to independently verify the occurrence of this event.  See 38 U.S.C.A. § 5103A(b)(3).


If this event is corroborated, it then must be determined whether it caused or contributed to the Veteran's PTSD.  This can be accomplished by having the VA psychiatrist that examined the Veteran in November 2010 provide an addendum opinion or, if unavailable, by having the Veteran reexamined for comment by someone else equally qualified to make this necessary determination.  See National Organization of Veterans' Advocates, Inc. v. Shinseki, Nos. 2010-7136, -7139, -7142, 2011-7041 (Fed. Cir. Jan. 20, 2012).  This precedent case was recently issued by the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court).  On appeal before the Federal Circuit Court was the rule issued by the Secretary of VA amending 38 C.F.R § 3.304(f) with respect to claims for service-connected disability benefits for PTSD.  The new rule, codified as mentioned at 38 C.F.R. § 3.304(f)(3), allows a Veteran to establish PTSD without supporting evidence regarding an in-service stressor, but the lower evidentiary standard only applies if a VA psychologist or psychiatrist (not a private practitioner), or one who has contracted with VA, confirms the claimed stressor supports the diagnosis.  Multiple groups filed a timely petition challenging the final rule.  The Federal Circuit Court held that the new VA rule is a permissible application of statute and is not in violation of law; the petition was therefore denied.  

The petitioners argued in pertinent part that the new VA rule:  (1) conflicts with statutes and regulations that require VA to consider all medical evidence on a 
case-by-case basis, including evidence from private physicians; (2) includes language that is not required in the DSM-IV; and (3) should be set aside as arbitrary and capricious on grounds that none of VA's proffered explanations provides a rational basis for excluding private doctors' opinions.  

The Federal Circuit Court noted that as part of the rulemaking process the majority of comments were aimed at the rule's distinction between private psychologists and psychiatrists and those employed or associated with VA.  The comments suggested that the new rule should extend to all qualified practitioners.  VA declined to extend the rule beyond VA practitioners, explaining that PTSD diagnoses are particularly complex.  VA noted that the complexity was only increased as the new rule added an extra wrinkle-the examiner would now also make the "forensic" determination that the claimed-stressor as described by the Veteran was sufficient to support a PTSD diagnosis.  VA contended that its practitioners were particularly able to make this forensic determination for several reasons:  VA practitioners are given specific instruction on how to conduct PTSD examinations; VA reviews the quality of its practitioners' examinations, including taking steps to address identifiable problems with feedback and training; VA provides VA associated practitioners with the veterans' claims folders in connection with all mental-disorder examinations, including PTSD examinations; and limiting the rule to VA associated practitioners would ensure standardization and consistency.  VA also indicated that because it does not control the quality of private practitioner examinations, it could not ensure, manage or develop the same level of quality and consistency.  

The Federal Circuit Court reviewed the regulation under the framework provided in Chevron U.S.A. Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837 (1984), noting that if "Congress has not directly addressed the precise question at issue," the Court must determine if the Secretary's regulation is "based on a permissible construction of the statute."  Id., at 843.  The regulation will stand unless it is "arbitrary or capricious in substance, or manifestly contrary to the statute."  United States v. Mead Corp., 533 U.S. 218, 227 (2001).  In denying the petition challenging the new version of 38 C.F.R. § 3.304(f)(3), the Federal Circuit Court first found that Congress had not spoken on the precise issue addressed by the new rule and that there was no conflict or contradiction with any existing statute or regulation.  The Federal Circuit Court then observed that at the heart of the petitioners disagreement with the new rule is the distinction between private practitioners and VA associated practitioners.  The Federal Circuit Court noted that VA provided reasons (as described above) for this distinction during the rulemaking process.  It further noted that the question was whether there was a logical basis for the new rule, and it determined that such a basis existed; the Federal Circuit Court could not say that VA's rationale was without a logical basis, or was otherwise arbitrary and capricious.


Accordingly, this claim is again REMANDED for the following additional development and consideration:

1.  Provide the Veteran another opportunity to submit a comprehensive statement containing as much detail and information as possible regarding his alleged in-service stressor involving the motor vehicle accident in 1979 in which Sergeants Ratclifte and Fields were killed.  Ask that he provide specific details, such as the dates, locations, detailed descriptions of the event, and identifying information concerning, as well as any other witnesses, including their names, ranks, units of assignments, or any other identifying details.  He is advised this information is necessary to obtain supportive evidence of this event and that he must be as specific as possible.

2.  Take all necessary action to attempt to verify the occurrence of this claimed event.  If the efforts to verify this claimed event are unsuccessful, notify the Veteran and his attorney of this and afford them the opportunity to respond.

3.  If this stressor is verified, refer the claims file to the VA psychiatrist that examined the Veteran in November 2010 for an addendum opinion indicating the likelihood (very likely, as likely as not, or unlikely) this stressor involving the 1979 incident in which the Veteran arrived on the scene of a fatal motor vehicle accident caused or contributed to his PTSD.  This additional medical comment is needed because the two other incidents this examiner cited as reason for the Veteran's PTSD either occurred during a period of disqualifying service or were not independently corroborated (and needed to be since not within the purview of any of the exceptions listed in 38 C.F.R. § 3.304, subparts (f)(1)-(f)(5).  The examiner therefore should be instructed that only this remaining incident may be considered as a valid stressor since the others involving the alleged tank accident has been refuted and the mortar explosion occurred during a period of service that was under other than honorable conditions.

If, for whatever reason, it is not possible or feasible to have this same VA examiner provide this further comment, then have someone else equally qualified (i.e., another VA or VA-contracted psychiatrist or psychologist) provide this necessary opinion.  In this eventuality, this may necessitate having the Veteran reexamined, but this is left to the designee's discretion.

All opinions expressed, whether for or against the claim, must include review of the relevant evidence, including especially this remand, and contain discussion of the underlying rationale, if necessary citing to specific evidence in the file.

4.  Then readjudicate this claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his attorney another supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


